Citation Nr: 1533586	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-21 589	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), to include the assignment of a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorder(s) (TDIU).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board), on appeal of a November 2011, rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The November 2011 rating decision awarded service connection for PTSD and assigned a 10 percent rating, effective July 14, 2010.  In a June 2012 rating decision, the PTSD rating was increased to 50 percent, effective July 14, 2010.  

In February 2014, the Board issued a decision granting an initial 70 percent rating for PTSD.  The Board remanded the issues of entitlement to service connection for right arm and shoulder disabilities.  The development directed in the remand has not yet been completed and those issues have not been recertified to the Board.

The Veteran appealed the Board's denial of a rating in excess of 70 percent for PTSD to the United States Court of Appeals for Veteran's Claims (Court).  The Court granted a Joint Motion for Partial Remand (Joint Motion) in January 2015.  The claim has since been returned to the Board.

In February 2015, the Veteran submitted a notice of disagreement with the initial rating for bilateral hearing loss.  The RO issued a statement of the case in July 2015, but there is no indication that a substantive appeal has been submitted or that the issue has been certified to the Board.

The issue of entitlement to an initial rating in excess of 70 percent for PTSD and TDIU is REMANDED to the RO for further development and action.  VA will notify the Veteran if further action is required.



REMAND

The parties to the Joint Motion agreed that the Board should have further discussed and investigated whether the Veteran's substance abuse was linked to his service-connected PTSD, and whether such substance abuse prevented the Veteran from obtaining and maintaining gainful employment.  The Court further indicated that the Board should return the claim to the agency of original jurisdiction so that additional medical testing and evaluation would occur and any questions concerning employability and alcohol use/self-medication could be resolved.  Hence, the claim shall be REMANDED for the following actions:

1.  Invite the Veteran to submit a formal application for TDIU. 

2.  Ask the Veteran to identify any treatment for PTSD or substance abuse; then take the necessary steps to obtain records of that treatment.

3.  After completing the development specified in the preceding paragraphs, afford the Veteran a new VA examination to determine the current severity of PTSD; assess whether substance abuse issues are related to that disorder; and obtain an opinion regarding unemployability.

The examiner should note that the claims folder was reviewed.  

The examiner should determine the extent and severity of the service-connected PTSD.  

The examiner should provide an opinion as to whether substance abuse disorders are due to, or aggravated by, PTSD (i.e. an attempt, in whole or part, to self-medicate for the symptoms of PTSD). 

If the substance abuse disorders are not due to, or aggravated by, PTSD; the examiner should clarify whether it is possible to distinguish the impairment from the substance abuse disorders from that due to PTSD.  If possible to distinguish, the examiner should do so.

The examiner should comment on whether the PTSD and any associated substance abuse, together with his service connected hearing loss and tinnitus would prevent him from obtaining or maintaining employment for which he would otherwise be qualified.  

If other psychiatric conditions are diagnosed, the examiner should differentiate the symptoms of those disorders which the examiner determines are not related to PTSD.  If this is not practicable, the examiner should so state in the examination report.  

The examiner must provide reasons for all opinions.  

If the examiner is unable to provide an  opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  

A complete rationale for any opinion expressed should be included in the report. The claims file and this Remand must be made available to the reviewer and the results proffered must reference the complete claims files. 

3.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if otherwise in order.  No action is required of the Veteran until he is contacted by the RO.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




